Exhibit 10.2

 

LICENSE AGREEMENT

 

between

 

Migom Global Corp., a Nevada Corporation

and

Migom Bank Ltd, a Commonwealth of Dominica Corporation

 

April 21, 2020

 

THIS LICENSE AGREEMENT (this “Agreement”) is made as of the 21st day of April,
2020, by and between Migom Global Corp., a Nevada corporation, (“Licensor”), and
Migom Bank Ltd. a Commonwealth of Dominica Corporation (“Licensee”).

 

RECITALS:

 

WHEREAS, Licensor is the owner of global intellectual property rights to certain
core banking software, websites, mobile applications, Internet domain names and
related items, and the goodwill of the business conducted using the said
intellectual property (“Software”); and

 

WHEREAS, Licensee desires to the use the above referenced core banking software,
websites, mobile applications, Internet domain names and related items ad
infinitum;

 

NOW, THEREFORE, the parties, in consideration of the mutual agreements herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, do hereby agree as follows:

 

ARTICLE 1

GRANT OF TRADEMARK RIGHTS; EXCLUSIVITY

 

Section 1.1. License; Grant of License. Subject to the terms and conditions
hereof, Licensor hereby grants to Licensee, and Licensee hereby accepts from
Licensor, a non-transferable, exclusive license to use the Software for and in
connection with conducting the Licensee’s international banking business.

 

ARTICLE 2

SALE AND PURCHASE

 

Section 2.1. Delivery of Software. On the terms and subject to the conditions of
this Agreement, on the date hereof, Licensor will sell, convey, transfer and
deliver to Licensee, and Licensee will license from Licensor, the Software of
any and all uses, as reasonably determined by the Licensee.

 

 

 

 

Section 2.2. Licensing Fees. On the terms and subject to the conditions of this
Agreement, in consideration of the license of the Software, Licensee agrees to
(i) pay to Licensor a monthly payment in cash (each, a “Royalty Payment”),
beginning on July 1, 2020 (the “Initial Payment Date”) and payable the 1st of
every month thereafter, subject to Section 11.2 below, in an amount equal to
Five Thousand Two Hundred Dollars ($5,200) and (ii) concurrent with the payment
set forth in Sec. 2.2(i) hereof pay the software maintenance reserve fee in the
amount of Eight Hundred Dollars ($800.00) according to the Schedule attached
hereto as Exhibit A (the “Maintenance Schedule”).

 

ARTICLE 3

REPRESENTATIONS, WARRANTIES AND COVENANTS OF LICENSEE

 

Section 3.1. No Challenge by Licensee. Licensee covenants that (i) Licensee will
not at any time challenge Licensor’s rights, title or interest in the Software
(other than to assert the specific rights granted to Licensee under this
agreement), (ii) Licensee will not do or cause to be done or omit to do
anything, the doing, causing or omitting of which would contest or in any way
impair or tend to impair the rights of Licensor in the Software, and (iii)
Licensee will not represent to any third party that Licensee has any ownership
or rights in the Software other than the specific rights conferred by this
agreement.

 

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS OF LICENSOR

 

Section 4.1. Title to the Software. Licensor represents and warrants that:

 

(a) Licensor has good title to the Software and has the right to grant the
licenses provided for hereunder in accordance with the terms and conditions
hereof.

 

(b) There is no claim, action, proceeding or other litigation pending or, to the
knowledge of Licensor, threatened with respect to Licensor’s ownership of the
Software or which, if adversely determined, would restrict or otherwise
interfere in any material respect with the exercise by Licensee of the rights
purported to be granted to Licensee hereunder.

 

(c) Except as expressly provided in this Agreement, Licensor makes no
representation or warranty of any kind or nature whether express or implied with
respect to the Software (including freedom from third party infringement of the
Software).

 

Section 4.2. Other Licensees. Licensor has not granted to any third party any
licenses or rights with respect to the Software. Licensor shall not, in
connection with the grant of any such license or rights, take any actions, or
suffer any omission that would adversely affect the existence or validity of the
Software or conflict with the rights granted to Licensee hereunder.

 

Section 4.3. Abandonment. Licensor covenants and agrees that, during the term of
this Agreement, he will not abandon the Software.

 

2

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BOTH PARTIES

 

Section 5.1. Representations and Warranties. Each party hereby represents and
warrants to the other party as follows:

 

(a) Due Incorporation or Formation; Authorization of Agreement. If such party is
a corporation, it is a duly organized corporation, and in good standing under
the laws of the jurisdiction of its incorporation or formation and has the
corporate power and authority to own its property and carry on its business as
owned and is carried on at the date hereof and as contemplated hereby. Such
party is duly licensed or qualified to do business and, if applicable, is in
good standing in each of the jurisdictions in which the failure to be so
licensed or qualified would have a material adverse effect on its financial
condition or its ability to perform its obligations hereunder. Such party has
the corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and the execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action.
Assuming the due execution and delivery by the other party hereto, this
Agreement constitutes the legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms, subject as to
enforceability to limits imposed by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and the availability of equitable
remedies.

 

(b) No Conflict with Restrictions; No Default. Neither the execution, delivery
and performance of this Agreement nor the consummation by such party of the
transactions contemplated hereby (i) will conflict with, violate or result in a
breach of any of the terms, conditions or provisions of any law, regulation,
order, writ, injunction, decree, determination or award of any court, any
governmental department, board, agency or instrumentality, domestic or foreign,
or any arbitrator, applicable to such party or any of its affiliates, (ii) will
conflict with, violate, result in a breach of or constitute a default under any
of the terms, conditions or provisions of the articles of incorporation,
articles of organization or certificate of formation, bylaws, operating
agreement or limited liability company agreement, or partnership agreement of
such party or any of its affiliates or of any material agreement or instrument
to which such party or any of its affiliates is a party or by which such party
or any of its affiliates is or may be bound or to which any of its material
properties or assets is subject (other than any such conflict, violation, breach
or default that has been validly and unconditionally waived), (iii) will
conflict with, violate, result in a breach of, constitute a default under
(whether with notice or lapse of time or both), accelerate or permit the
acceleration of the performance required by, give to others any material
interests or rights or require any consent, authorization or approval under any
indenture, mortgage, lease agreement or instrument to which such party or any of
its affiliates is a party or by which such party or any of its affiliates is or
may be bound, or (iv) will result in the creation or imposition of any lien upon
any of the material properties or assets of such party or any of its affiliates,
which in any such case could reasonably be expected to materially impair such
party’s ability to perform its obligations under this Agreement.

 

3

 

 

(c) Governmental Authorizations. Any registration, declaration or filing with,
or consent, approval, license, permit or other authorization or order by, any
governmental or regulatory authority, domestic or foreign, that is required to
be obtained by such party in connection with the valid execution, delivery,
acceptance and performance by such party under this Agreement or the
consummation by such party of any transaction contemplated hereby has been
completed, made or obtained, as the case may be.

 

(d) Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of such party, threatened against or affecting such
party or any of its affiliates or any of their properties, assets or businesses
in any court or before or by any governmental department, board, agency or
instrumentality, domestic or foreign, or any arbitrator which could, if
adversely determined (or in the case of an investigation could lead to any
action, suit or proceeding, which if adversely determined could), reasonably be
expected to materially impair such party’s ability to perform its obligations
under this Agreement or to have a material adverse effect on the financial
condition of such party; and such party has not received any currently effective
notice of any default, and such party is not in default, under any applicable
order, writ, injunction, decree, permit, determination or award of any court,
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator, which default could reasonably be expected to
materially impair such party’s ability to perform its obligations under this
agreement or to have a material adverse effect on the financial condition of
such party.

 

Section 5.2. Survival. The representations and warranties provided for under
this Article 5 will survive the execution and delivery of this agreement.

 

ARTICLE 6

PROSECUTION OF INFRINGEMENT CLAIMS

 

Section 6.1. Notice and Prosecution of Infringement. Licensee agrees to notify
Licensor promptly, in writing, of any alleged, actual or threatened infringement
of any of the Software of which Licensee becomes aware. Licensee and Licensor
shall mutually determine whether or not to take any action on such
infringements. Licensee and Licensor shall mutually agree on legal counsel to
direct any litigation and settlement of infringement actions. Any recoveries,
damages and costs recovered through such proceedings shall be divided equally
between the parties hereto, and both parties hereto shall be equally responsible
for all costs and expenses (including attorney fees) of prosecuting such
actions.

 



4

 

 

ARTICLE 7

INDEMNIFICATION OF LICENSOR

 

Section 7.1. Indemnification. Both parties hereby agree to indemnify the other
party against and agree to hold it harmless from any and all losses, claims,
damages, liabilities, expenses (including reasonable legal fees and expenses),
judgments, fines, penalties, interest, settlements and other amounts incurred or
suffered by such other party, arising out of or in connection with:

 

(a) the material breach of any representation or warranty made by such party in
this Agreement; and

 

(b) the material breach of any covenant or agreement by such party contained in
this Agreement.

 

ARTICLE 8

OBLIGATIONS/SETOFF

 

Section 8.1. Obligations/Setoff. The obligations of the parties as set forth in
this Agreement shall be unconditional and irrevocable, and shall not be subject
to any defense or be released, discharged or otherwise affected by any matter,
including impossibility, illegality, impracticality, frustration of purpose,
force majeure, act of government, the bankruptcy or insolvency of any party
hereto, and the obligations of each party shall not be subject to any right of
setoff or recoupment which such party may not or hereafter have against the
other party.

 

ARTICLE 9

LIMITATION ON USE OF SOFTWARE

 

Section 9.1. Restrictions on Use. Licensee is not permitted to make any use of
the Software other than those specifically allowed under the terms of this
Agreement unless approval for such additional use is obtained from Licensor in
writing.

 

ARTICLE 10

RELATIONSHIP OF PARTIES

 

Section 10.1. Relationship of Parties. It is the express intention of the
parties that Licensee is and shall be an independent entity and no partnership
shall exist between Licensee and Licensor pursuant hereto. This Agreement shall
not be construed to make Licensee the agent or legal representative of Licensor
for any purpose whatsoever.

 



5

 

 

ARTICLE 11

CONDITIONS TO OBLIGATIONS OF LICENSEE

 

Section 11.1. Conditions. The obligation of Licensee to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment,
or the waiver by Licensee, on or prior to the Initial Payment Date, of the
following conditions:

 

(a) Account Access. Licensee shall have been granted access and authority to all
relevant accounts of Licensor.

 

(b) Service Contracts. All service contracts listed on Exhibit B attached hereto
shall have been properly assigned by Licensor to Licensee.

 

Section 11.2 Royalty Payments Condition. Royalty Payments shall only be payable
from cash flow realized by the Licensee from operations related to the Software.

 

ARTICLE 12

TERM; TERMINATION; EFFECTS OF TERMINATION

 

Section 12.1. Term. This Agreement commences on the date of execution and shall
remain in effect until terminated pursuant to Section 12.3 or Section 12.5.

 

Section 12.2. Licensee Events of Termination. If any of the following events
shall occur with respect to Licensee, each such occurrence shall be deemed an
“Event of Termination”:

 

(a) Bankruptcy. A bankruptcy, insolvency or receivership with respect to
Licensee shall occur.

 

(b) Breach of Agreement. Licensee fails to perform in accordance with any of the
material terms and conditions contained herein in any material respect.

 

(c) Material Misrepresentation. Licensee materially breaches any material
representation or warranty of Licensee.

 

Section 12.3. Licensor’s Right to Terminate Upon Event of Termination. Licensor
may, at its option, without prejudice to any other remedies it may have,
terminate this Agreement by giving sixty (60) days written notice of such
termination to Licensee, upon the occurrence of any Event of Termination with
respect to Licensee.

 

Section 12.4. Licensor Events of Termination. If any of the following events
shall occur with respect to Licensor, each such occurrence shall be deemed an
“Event of Termination”:

 

(a) Bankruptcy. A bankruptcy, insolvency or receivership with respect to
Licensor shall occur.

 

(b) Breach of Agreement. Licensor fails to perform in accordance with any of the
material terms and conditions contained herein in any material respect.

 

6

 

 

(c) Material Misrepresentation. Licensor materially breaches any material
representation or warranty of Licensor.

 

Section 12.5. Licensee’s Right to Terminate Upon Event of Termination. Licensee
may, at its option, without prejudice to any other remedies it may have,
terminate this Agreement by giving written notice of such termination to
Licensor immediately, upon the occurrence of any Event of Termination with
respect to Licensor.

 

Section 12.6. Effects of Termination. Upon the termination of this Agreement for
any reason, all rights of Licensee in and to the Software shall cease
immediately upon the date of termination and the obligations remaining under the
Maintenance Schedule shall revert back to Licensor.

 

ARTICLE 13

ASSIGNMENT; SUBLICENSING

 

Section 13.1. Licensee Right to Assign. Licensee shall have the right to assign
any of its rights or obligations hereunder only with the express prior written
consent of the Licensor.

 

Section 13.2. Licensor Restriction on Assignment of the Software. Licensor may
not transfer or assign its interests in the Software to any third party.

 

Section 13.3. Licenses to Additional Licensees; Sublicenses; Licenses to
Additional Licensees. Licensee shall not sublicense (or attempt to sublicense)
any of its rights hereunder without the prior written consent of Licensor, in
the sole discretion of Licensor, such consent not to be unreasonably withheld.

 

ARTICLE 14

MISCELLANEOUS

 

Section 14.1. Notices. Any notice, payment, demand, or communication required or
permitted to be given by any provision of this agreement shall be in writing and
mailed (certified or registered mail, postage prepaid, return receipt requested)
or sent by hand or overnight courier, or by facsimile (with acknowledgment
received), charges prepaid and addressed to the parties hereto at the addresses
and numbers provided herein or to such other addresses or numbers as the parties
may from time to time specify by written notice to the other party. All notices
and other communications given to a party in accordance with the provisions of
this Agreement shall be deemed to have been given and received (i) four (4)
business days after the same are sent by certified or registered mail, postage
prepaid, return receipt requested, (ii) when delivered by hand or transmitted by
facsimile (with acknowledgment received and, in the case of a facsimile only, a
copy of such notice is sent no later than the next business day by a reliable
overnight courier service, with acknowledgment of receipt) or (iii) one (1)
business day after the same are sent by a reliable overnight courier service,
with acknowledgment of receipt.

 

7

 

 

Section 14.2. Binding Effect. Except as otherwise provided in this Agreement,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, transferees, and assigns.

 

Section 14.3. Construction. This Agreement shall be construed simply according
to its fair meaning and not strictly for or against any party.

 

Section 14.4. Time. Time is of the essence with respect to this Agreement.

 

Section 14.5. Headings. The headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement.

 

Section 14.6. Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal, invalid or unenforceable
for any reason whatsoever, that term or provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and such
illegality, invalidity or unenforceability shall not affect the validity or
legality of the remainder of this Agreement. If necessary to effect the intent
of the parties, the parties will negotiate in good faith to amend this Agreement
to replace the unenforceable language with enforceable language which as closely
as possible reflects such intent.

 

Section 14.7. Further Action. Each party, upon the reasonable request of the
other party, agrees to perform all further acts and execute, acknowledge, and
deliver any documents which may be reasonably necessary, appropriate, or
desirable to carry out the intent and purposes of this Agreement.

 

Section 14.8. Governing Law. The internal laws of the State of Nevada, USA,
(without regard to principles of conflict of law) shall govern the validity of
this Agreement, the construction of its terms, and the interpretation of the
rights and duties of the parties.

 

Section 14.9. Specific Performance. Each party agrees with the other party that
the other party would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that
monetary damages would not provide an adequate remedy in such event.
Accordingly, in addition to any other remedy to which the non-breaching party
may be entitled, at law or in equity, the non-breaching party shall be entitled
to injunctive relief to prevent breaches of this Agreement and specifically to
enforce the terms and provisions hereof.

 

Section 14.10. Entire Agreement. The provisions of this Agreement set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersede all prior agreements, oral or written, and other
communications between the parties relating to the subject matter hereof.

 

8

 

 

Section 14.11. Limitation on Rights of Others. Nothing in this Agreement,
whether express or implied, shall be construed to give any party other than the
parties any legal or equitable right, remedy or claim under or in respect of
this Agreement.

 

Section 14.12. Waivers; Remedies. The observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the party or parties entitled to enforce such
term, but any such waiver shall be effective only if in writing signed by the
party or parties against which such waiver is to be asserted. Except as
otherwise provided herein, no failure or delay of any party in exercising any
power or right under this agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other
further exercise thereof or the exercise of any other right or power.

 

Section 14.13. Jurisdiction; Consent to Service of Process.

 

(a) Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any Nevada State court sitting
in the Clark County or any Federal court of the United States of America sitting
in the District of Nevada, and any appellate court from any such court, in any
suit action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each party hereby irrevocably
and unconditionally agrees that all claims in respect of any such suit, action
or proceeding may be heard and determined in such Nevada State Court or, to the
extent permitted by law, in such Federal court.

 

(b) Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally do so, any objection which it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in Nevada State court sitting in Clark County or any Federal
court sitting in the District of Nevada. Each party hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such suit, action or proceeding in any such court and further
waives the right to object, with respect to such suit, action or proceeding,
that such court does not have jurisdiction over such party.

 

(c) Each party irrevocably consents to service of process in the manner provided
for the giving of notices pursuant to this Agreement, provided that such service
shall be deemed to have been given only when actually received by such party.
Nothing in this Agreement shall affect the right of a party to serve process in
another manner permitted by law.

  

Section 14.14. Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any action, suit or proceeding arising out of or relating to this Agreement.

 

Section 14.15. Consents. Whenever this Agreement requires or permits consent by
or on behalf of a party, such consent shall be given in writing in a manner
consistent with the requirements for a waiver of compliance with appropriate
notice in accordance with this Agreement.

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or agents as of the day and year first above
written.

  

  Licensor: Migom Global Corp       /s/ Georgi Parrik   Name: Georgi Parrik  
Its: President       Licensee: Migom Bank Ltd.       /s/ Thomas Schaetti   Name:
Thomas Schaetti   Its: CEO

 

Exhibit A.

Software Maintenance Schedule

 

Eight Hundred Dollars ($800.00) Monthly held in reserve for 36 months, starting
July 1, 2020.

 

Exhibit B.

Service Contracts

 

Service Contract with Curly Brackets LLC., 707 Abbey Ln., Valley Cottage, NY
10989, USA Dated April 1, 2020

 

 

 

10



 

 